DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/5/2021 and 6/20/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
“P1, Q1, P2, Q2” in Figs. 7A-7D.  

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
“an active matrix display panel” and “a curved display surface” in claims 2 and 3 (note the claims appear to recite two distinct structures while the specification and the drawing appear to referring to the same structure. Clarification is required),
“…a second portion overlapped with the other terminal of the active matrix display panel…”  in claim 3
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Specification does not describe all the reference characters in Figs. 7A-7D, i.e. P1, Q1, P2, Q2.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 2 and 3 recites “ an active matrix display panel” and “a curved display surface”. It is not clear if the two are the same or different structure/layer. Based on the specification and drawing (Fig. 7A shows 220 is an active matrix display panel includes a curved display surface), both appears to be referencing to the same structure. In order to examine this application, examiner will consider the limitation as “an active matrix display panel including a curved display surface” instead.
	Claims 4, 6 depends on claim 2.
	Claims 5, 7 depend son claim 3.
	Claim 3 recites “…overlapped with the other terminal of the…”.  There is insufficient antecedent basis for this limitation in the claim. In order to examine this application, examiner will interpret the limitation as “…overlapped with another terminal of the…”.
Claims 6 and 7 recites “the curved region”. There is insufficient antecedent basis for this limitation in the claim. In order to examine this application, examiner will interpret claims 2 and 3 recites “the base comprises a curved region curved in a direction same as….”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. US 11,112,821 in view of Joo (US 7,884,808). U.S. Patent No. US 11,112,821 teaches everything except the base comprises a first region and a second region deeper than the first region. However, U.S. 11,112,821 does teach the first electronic circuit board and the second electronic circuit board are provided in different planes, which is the same as different depth between two different regions. U.S. Patent No. 11,112,821 does not teach in a cross-sectional view, a terminal portion of the base has a more curved shape than a central portion of the base. However, Joo teaches in a cross-sectional view (Fig. 3), a terminal portion (left curved portion with 50) of a base (32, Fig. 3) has a more curved shape than a central portion of the base (top central portion of 50, Fig. 3). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have in a cross-sectional view, a terminal portion of the base has a more curved shape than a central portion of the base in U.S. Patent No. 11,112,821, as taught by Joo, in order to electrically connect the curved display surface to the circuit board(s).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Franklin et al. (US 2013/0140965; hereinafter “Franklin”) in view of Cok (US 2006/0273304) and Joo (US 7,884,808).
Regarding claim 2 as best understood, Franklin teaches an electronic device (10, Fig. 3) comprising: a display panel (same as 14, Fig. 3) including a curved display surface (curved surface of 14, see Fig. 3); a housing (12, Fig. 3); a base (52+34, Fig. 3) between the housing and the curved display surface (52+34 between 14 and 12 as shown in Fig. 3); a first electronic circuit board (such as middle 30, Fig. 3; [0041]: “…internal components 30 may include logic boards, printed circuit board…”); and a second electronic circuit board (such as left 30, Fig. 3; [0041]), wherein each of the first electronic circuit board and the second electronic circuit board is located between the base and the housing (all 30 between 52+34 and 14 as shown in Fig. 3), wherein, on a side of the curved display surface, the base (52+34) comprises a curved region curved (curved region on 34, Fig. 3) in a direction same as the curved display surface (34 and 14 curved the same direction as shown in Fig. 3), wherein, on a side of the housing, the base (52+34) comprises a first region (middle region) and a second region (left region) deeper than the first region (because of 52, left region is deeper than middle region), wherein the first electronic circuit board is mounted on the first region (middle 30 on middle region), and wherein the second electronic circuit board is mounted on the second region (left 30 on left region; see cropped Fig. 3 below).

    PNG
    media_image1.png
    315
    493
    media_image1.png
    Greyscale

Franklin does not explicitly teach the display panel is an active matrix display panel. However, Cok teaches an active matrix display ([0047]: an active-matrix display device). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have an active matrix display panel in Franklin, as taught by Cok, in order to utilize an established display technology that can produce great image and high refresh rates.Ho
Franklin does not teach wherein, in a cross-sectional view, a terminal portion of the base has a more curved shape than a central portion of the base. However, Joo teaches in a cross-sectional view (Fig. 3), a terminal portion (left curved portion with 50) of a base (32, Fig. 3) has a more curved shape than a central portion of the base (top central portion of 50, Fig. 3). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have in a cross-sectional view, a terminal portion of the base has a more curved shape than a central portion of the base in Franklin in view of Cok, as taught by Joo, in order to electrically connect the curved display surface to the circuit board(s).
Regarding claim 4, Franklin in view of Cok and Joo teaches the electronic device, according to claim 2, and Franklin further teaches wherein the curved display surface overlaps with each of the first electronic circuit board and the second electronic circuit board through the base (14 overlaps middle and left 30 through 52+34 as shown in Fig. 3).
Regarding claim 6 as best understood, Franklin in view of Cok and Joo teaches the electronic device, according to claim 2, and Franklin further teaches wherein the curved region of the base overlaps with each of the first electronic circuit board and the second electronic circuit board (curved region of 34 overlaps middle and left 30 as shown in Fig. 3).

Regarding 
claim 3 as best understood, Franklin teaches an electronic device (10, Fig. 3) comprising: a display panel (same as 14, Fig. 3) including a curved display surface (curved surface of 14, see Fig. 3); a housing (12, Fig. 3); a base (52+34, Fig. 3) between the housing and the curved display surface (52+34 between 14 and 12 as shown in Fig. 3); a first electronic circuit board (such as middle 30, Fig. 3; [0041]: “…internal components 30 may include logic boards, printed circuit board…”); and a second electronic circuit board (such as left 30, Fig. 3; [0041]), wherein each of the first electronic circuit board and the second electronic circuit board is located between the base and the housing (all 30 between 52+34 and 14 as shown in Fig. 3), wherein, on a side of the curved display surface, the base (52+34) comprises a curved region (curved region on 34, Fig. 3) curved in a direction same as the curved display surface (34 and 14 curved the same direction as shown in Fig. 3), wherein, on a side of the housing, the base comprises a first region (middle region) and a second region (left region) deeper than the first region (because of 52, left region is deeper than middle region), wherein the first electronic circuit board is mounted on the first region (middle 30 on middle region), and wherein the second electronic circuit board is mounted on the second region (left 30 on left region; see cropped Fig. 3 below).

    PNG
    media_image1.png
    315
    493
    media_image1.png
    Greyscale

Franklin does not explicitly teach the display panel is an active matrix display panel. However, Cok teaches an active matrix display ([0047]: an active-matrix display device). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have an active matrix display panel in Franklin, as taught by Cok, in order to utilize an established display technology that can produce great image and high refresh rates.Ho
Franklin does not teach wherein, in a cross-sectional view, on the side of the curved display surface, the base has a curved shape from a first portion overlapped with one terminal of the active matrix display panel to a second portion overlapped with the other terminal of the active matrix display panel. However, Joo teaches in a cross-sectional view (Fig. 3), on a side of a curved display surface (see curves on 34, Fig. 3), a base (32, Fig. 3) has a curved shape (left and right side of 32 has a curved shape) from a first portion (such as left portion of 32, Fig. 3) overlapped with one terminal (left 50, Fig. 3) of a display panel (34 is part of a display panel; col. 3, lns. 64-67: “…The display 12 is configured to display information and is visible through the touch input portion 34…”) to a second portion (portion where top 50 is located in Fig. 3) overlapped with another terminal (top 50, Fig. 3) of the display panel. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have in a cross-sectional view, on the side of the curved display surface, the base has a curved shape from a first portion overlapped with one terminal of the active matrix display panel to a second portion overlapped with the other terminal of the active matrix display panel in Franklin in view of Cok, as taught by Joo, in order to electrically connect the curved display surface to the circuit board(s).
Regarding claim 5, Franklin in view of Cok and Joo teaches the electronic device, according to claim 3, and Franklin further teaches wherein the curved display surface overlaps with each of the first electronic circuit board and the second electronic circuit board through the base (14 overlaps middle and left 30 through 52+34 as shown in Fig. 3).
Regarding claim 7 as best understood, Franklin in view of Cok and Joo teaches the electronic device, according to claim 3, and Franklin further teaches wherein the curved region of the base overlaps with each of the first electronic circuit board and the second electronic circuit board (curved region of 34 overlaps middle and left 30 as shown in Fig. 3).
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WU whose telephone number is (571)270-7974. The examiner can normally be reached Monday - Friday, 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES WU/Primary Examiner, Art Unit 2841